Opinion filed August 21, 2015




                                       In The


        Eleventh Court of Appeals
                                     ___________

      Nos. 11-15-00180-CR, 11-15-00181-CR, & 11-15-00182-CR
                                     ___________

                  GARRY LON BROWNLEE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 220th District Court
                                Comanche County, Texas
           Trial Court Cause Nos. CCCR-07-03016, CCCR-07-03017,
                              & CCCR-07-03018


                      MEMORANDUM OPINION
      In each cause, Garry Lon Brownlee has filed a pro se notice of appeal and a
motion for an out-of-time notice of appeal. We dismiss these appeals for want of
jurisdiction.
      Brownlee seeks to appeal the findings of fact and conclusions of law that
were entered by the trial court with respect to Brownlee’s applications for writ of
habeas corpus, which were filed pursuant to Article 11.07 of the Code of Criminal
Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). We note
that the trial court entered the findings and conclusions on March 13, 2015, and
that the Court of Criminal Appeals denied Brownlee’s applications on May 13,
2015, without a written order. The substance of the relief sought by Appellant is
postconviction relief from a final felony conviction—relief for which the habeas
corpus procedure set out in Article 11.07 of the Code of Criminal Procedure
provides the exclusive remedy. See id. Article 11.07 vests complete jurisdiction
for such relief in the Texas Court of Criminal Appeals. Id. art. 11.07, §§ 3, 5;
Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872 S.W.2d 694, 697
(Tex. Crim. App. 1993); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991). We have no jurisdiction to grant Brownlee’s motions or
entertain his appeals.
      Accordingly, we deny each of Brownlee’s motions for an out-of-time notice
of appeal and dismiss these appeals for want of jurisdiction.


                                                    PER CURIAM


August 21, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2